Citation Nr: 0526338	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  04-25 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu of the 
Veterans Advocacy Group



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, in which the RO denied the benefit sought 
on appeal.  The veteran, who had active service from June 
1961 to September 1965, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran does not have three puretone auditory 
thresholds for frequencies 500, 1000, 2000, 3000, and 4000 
Hertz above 26 decibels each for either ear, and his Maryland 
CNC Test speech recognition scores are greater than 94 
percent.  

3.  The veteran's bilateral hearing loss is not considered a 
disability for the purposes of applying VA law.



CONCLUSION OF LAW

Bilateral hearing loss was neither incurred in nor aggravated 
by service nor may sensorineural hearing loss be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
The VCAA provides, among other things, that the VA will make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. 
The veteran in this case was informed of the evidence needed 
to substantiate his claim, the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied by way of a December 2003 letter from the RO, a May 
2004 rating decision, and a June 2004 Statement of the Case.  
The December 2003 letter, provided to the veteran prior to 
the decision in this case, notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefit sought and whether or 
not the veteran or the VA bore the burden of producing or 
obtaining that evidence or information.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the RO 
essentially satisfied the notice requirements in this letter 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the veteran about the information and 
evidence the VA would seek to provide; (3) informing the 
veteran about the information and evidence the claimant was 
expected to provide; and (4) requesting the veteran provide 
any information or evidence in the veteran's possession that 
pertains to the claim.  Thereafter, the veteran received the 
May 2004 rating decision and the June 2004 Statement of the 
Case.  Collectively, these documents issued in connection 
with this appeal notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and private medical 
records are associated with the claims file, including a 
private audiological examination in November 2003.  The 
veteran asserted in a January 2004 statement that no VA 
examination was necessary in light of the November 2003 
audiogram.  Additionally, the RO obtained a VA audiological 
opinion in April 2004 regarding the issue of whether the 
veteran's hearing loss was related to noise exposure during 
service.  Neither the veteran nor his representative have 
made the RO or the Board aware of any other evidence that 
needs to be obtained in connection with the veteran's claim.  
In fact, the veteran asserted in January 2004 that he had no 
further medical evidence to submit.  Accordingly, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

The veteran contends that he has bilateral hearing loss as a 
result of noise exposure in service.  The veteran's June 1961 
service enlistment examination reported no complaints, 
treatment or diagnosis of hearing loss.  The veteran was 
administered an audiological examination at that time which 
revealed normal puretone threshold levels as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
-5 (5)
-5 (5) 
N/A
0 (5)
LEFT
  0 (15)
   5 
(15)
-5 (5)
N/A
-5 (0)


Thereafter, the veteran underwent a June 1965 medical 
board/service separation examination with an audiological 
examination that revealed the following puretone thresholds, 
in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0) 
10 (20)
0 (5)
LEFT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)

The Board notes for the record that prior to November 1967, 
audiometric results were reported in standards set forth by 
the American Standards Association (ASA).  Those figures are 
on the left in each of the columns above and are not in 
parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization - 
American National Standards Institute 
(ISO-ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures on the right in each column in 
parentheses.

In November 2003, the veteran underwent an audiological 
examination by Craig A. Foss, Au.D., from The Hearing Clinic, 
Inc.  The examination indicated that the veteran had mild 
high frequency sensorineural hearing loss bilaterally with 
maximum word recognition scores of 100 percent bilaterally.  
Dr. Foss noted that the veteran's auditory reflexes were 
consistent with his hearing loss.  In regards to puretone 
thresholds, again in decibels, the audiogram indicated the 
following: 




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
15
20
25
35
23.75
LEFT
20
15
10
30
35
22.50

Based upon the veteran's reported history, Dr. Foss opined 
that it was quite likely that the veteran's in-service 
exposure to jet engines while serving on a flight line and 
loud engines while serving in a motor pool was quite likely 
the beginning of his hearing loss.  He additionally asserted 
that the type and degree of hearing level of the veteran's 
audiogram was consistent with noise-induced hearing loss.  

In February 2004, the veteran requested service connection 
for hearing loss and provided the audiological examination 
report and audiogram performed by Dr. Foss.  In a January 
2004 statement, the veteran asserted that the audiological 
examination and nexus statement complied with the 
requirements of the Code of Federal Regulations and stated 
that no VA Medical Center examination was required.  He also 
reported that he had no further medical evidence to submit.   

In April 2004, the RO requested a medical opinion as to 
whether is was as likely as not that the veteran's hearing 
loss was related to military noise exposure.  The Chief 
Audiologist of the Audiology and Speech Pathology Department 
of the Omaha VA Medical Center reviewed the veteran's claims 
file and noted that the veteran's audiological induction and 
separation examinations were normal.  She opined that since 
the veteran's hearing was within normal limits upon 
separation from service, it was not likely any hearing loss 
present at this time was precipitated by military noise 
exposure.   

After reviewing the veteran's service medical records, the 
medical records and report of Dr. Foss and the April 2004 VA 
audiological opinion, the RO denied service connection in a 
May 2004 rating decision on the basis that the evidence 
failed to show the veteran had sufficient hearing loss to 
constitute a disability for VA purposes.  The veteran 
submitted a Notice of Disagreement that same month.  In a 
subsequent statement dated in May 2004, the veteran asserted 
that the April 2004 audiological opinion did not comply with 
38 C.F.R. § 3.328 in that the opinion was not needed since 
his claim did not involve an area of medical complexity.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1137; 38 C.F.R. § 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Veterans Appeals (the "Court") has held that the absence of 
evidence of a hearing loss disability in service is not fatal 
to the veteran's claim. See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that evidence of a 
current hearing loss disability and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection. See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory thresholds (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

Initially, the Board notes that neither the veteran's service 
induction examination nor his separation examination 
indicated that the veteran experienced problems with hearing 
loss during service.  While Dr. Foss opined that it is quite 
likely that the veteran's exposure to engine noise in service 
was the beginning of his hearing loss, his opinion was based 
upon the veteran's report of his service history rather than 
a review of the veteran's claims file.  Nonetheless, even if 
one presumes the credibility of Dr. Foss's opinion, service 
connection still cannot be granted in this case since no 
evidence exists showing that the veteran's hearing loss 
constitutes a disability for the purposes of applying the 
laws of the VA.  

Specifically, none of the veteran's puretone decibel losses 
reported in the January 2004 audiogram for frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is higher than 40 decibels.  
Alternatively, the veteran could be service-connected if the 
evidence showed that the auditory thresholds for at least 
three of the 
above-mentioned frequencies were 26 decibels or greater.  
However, the veteran only has one frequency above 26 decibels 
for the right ear (at 400 Hertz) and two frequencies above 26 
decibels for the left ear (at 3000 and 4000 Hertz).  Thus, 
the veteran's hearing loss is not considered to be a 
disability for VA compensation purposes and cannot be 
service-connected pursuant to these criteria.  Lastly, the 
veteran's speech recognition scores are at 100 percent 
bilaterally, which exceeds speech recognition scores of less 
than 94 percent and this is also not considered to be a 
disability.  See 38 C.F.R. § 3.385.  Thus, the findings on 
the audiological examination demonstrate that the veteran's 
current hearing loss is not at a level to be considered to be 
a disability for VA purposes.   

In regards to the veteran's assertion of error that the April 
2004 audiological opinion was improper, the Board notes that 
this opinion was not obtained pursuant to the directives of 
38 C.F.R. § 3.328 and need not comply with the requirements 
of that regulation.  Specifically, 38 C.F.R. § 3.328 provides 
that an advisory medical opinion can be obtained from one or 
more medical experts who are not employees of the VA when 
warranted by the medical complexity or controversy involved 
in a pending claim.  The April 2004 audiological opinion was 
not an independent medical opinion, as it was provided by the 
Audiology and Speech Pathology Department of a VA Medical 
Center.  The RO obtained this opinion in accordance with 38 
C.F.R. § 3.159 (c)(4), which provides that the VA will obtain 
a medical opinion based upon a review of the evidence of 
record if the VA determines the medical opinion is necessary 
to decide the claim.  The regulation further specifies that a 
medical opinion is necessary if the information or evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159 (c)(4)(i)(C).  
Thus, contrary to the veteran's May 2004 statement, the April 
2004 medical opinion was properly obtained.       

Nonetheless, while the May 2004 rating decision refers to the 
April 2004 audiological opinion, it is clear from the 
substance of the decision that service connection was not 
denied on the basis of that opinion.  Rather, the RO denied 
service connection because the veteran's audiological testing 
did not support a finding that the veteran's impaired hearing 
is presently a disability as it is defined under VA law.  
Regardless, should the veteran's hearing loss increase in 
severity in the future, he may always submit evidence to 
reopen his claim. 

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss.t  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable. See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


